MEMORANDUM2
O. Arnold Johnson appeals pro se the Bankruptcy Appellate Panel’s order dis*507missing as untimely his appeal from the Bankruptcy Court’s order that denied his administrative claim for payment. Because Johnson failed to file a timely notice of appeal in this court, we lack jurisdiction over his appeal and dismiss. See Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978); Fed. RApp. P. 4(a)(1)(A).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.